El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
La Constitución del Estado Libre Asociado de Puerto Rico garantiza el goce cabal de los derechos humanos, pero no deja inerme a nuestra sociedad contra el efecto de huelgas para-lizantes de los servicios públicos. Abre un ancho campo a la experimentación sobre modos posibles de atender los justos reclamos de las organizaciones obreras, pero sin vulnerar los legítimos derechos de la comunidad en sí en casos de grave amenaza a su salud, su seguridad o el adecuado funciona-miento de los servicios públicos esenciales. La cuestión que plantea este caso se reduce a determinar si la Ley Núm. 142 de 30 de junio de 1961, 29 L.P.R.A. see. 481 y ss., concuerda con nuestro ordenamiento constitucional, ya que hay modos admisibles y otros inaceptables de intentar cumplir los ob-jetivos consignados. Especialmente nos corresponde revisar aquí la validez de una orden de entredicho provisional y de una sentencia de injunction permanente emitida por el Tribunal Superior, Sala de San Juan, dictaminando que la huel-ga decretada por la recurrente Unión de Empleados de la Autoridad de Acueductos y Alcantarillados de Puerto Rico (Independiente y Auténtica) el 25 de octubre de 1974, era ilegal por contravenir lo dispuesto en el Art. 16 de la Ley *441Núm. 142 de 30 de junio de 1961 (29 L.P.R.A. seé. 496), que proscribe a priori e incondicionalmente la huelga de sus empleados y exige el arbitraje compulsorio de toda disputa.
Conforme los hechos incontrovertidos,(1) la huelga se prolongó hasta el 12 de diciembre, “causando perjuicios, pér-didas y daños inmediatos e irreparables a la Autoridad de-mandante ocurriendo una incidencia extraordinaria de ave-rías anormales efectuadas sobre tuberías de conducto de agua y otras propiedades de la parte demandante que considera-mos de naturaleza maliciosa”; puso en peligro la salud y se-guridad públicas y la economía del país por afectarse parcial-mente el suministro de agua potable para consumo humano y la industria, la disposición de aguas negras sin riesgo a la salud y a la contaminación del ambiente; y movió al Primer Ejecutivo a ordenar la movilización de la Guardia Nacional de Puerto Rico (2) desde ¡el 28 de noviembre hasta el 16 de diciembre de 1974.
La Unión recurrente sostiene que la Ley Núm. 142 es in-constitucional mientras que la Autoridad recurrida sostiene *442lo contrario. Ambas partes asientan principalmente sus res-pectivas contenciones en las siguientes disposiciones de nues-tra Carta de Derechos:

“Sección 17

Los trabajadores de empresas, negocios y patronos privados y de agencias o instrumentalidades del gobierno que funcionen como empresas o negocios privados tendrán derecho a organi-zarse y a negociar colectivamente con sus patronos por media-ción de representantes de su propia y libre selección para pro-mover su bienestar.

“Sección 18

A fin de asegurar el derecho a organizarse y a negociar colectivamente, los trabajadores de empresas, negocios y patro-nos privados y de agencias o instrumentalidades del gobierno que funcionen como empresas, o negocios privados tendrán, en sus relaciones directas con sus propios patronos, el derecho a la huelga, a establecer piquetes y a llevar a cabo otras activi-dades concertadas legales.
Nada de lo contenido en esta sección menoscabará la facul-tad de la Asamblea Legislativa de aprobar leyes para casos de grave emergencia cuando estén claramente en peligro la salud o la seguridad públicas, o los servicios públicos esen-ciales.

“Sección 19

La enumeración de derechos que antecede no se entenderá en forma restrictiva ni supone la exclusión de otros derechos pertenecientes al pueblo en una democracia y no mencionados específicamente. Tampoco se entenderá como restrictiva de la facultad de la Asamblea Legislativa para aprobar leyes en pro-tección ¡de la vida, la salud y el bienestar del pueblo.”
I
Encuadremos primeramente la cuestión en su perspectiva histórica, para precisar el propósito de los textos constitucio-nales citados. A comienzos del proceso de redacción de la Constitución del Estado Libre Asociado se debatía intensa-mente el problema de si dicho documento debía garantizar el *443derecho a la huelga y otras actividades concertadas de los trabajadores. La Nueva Constitución de Puerto Rico, Ed. de la U.P.R., 1954, pág. 224. Existía gran variedad de criterios en nuestra comunidad sobre este extremo, según lo revelan los récords de la Asamblea Constituyente y otros documentos de la época.
En su informe a la Asamblea sobre la Carta de Derechos, la Escuela de Administración Pública de la Universidad de Puerto Rico recomendaba cautela. “Nadie puede negar ra-zonablemente,” se expresaba, “la necesidad de proteger hoy en Puerto Rico los referidos derechos a la huelga y a otras ‘acciones concertadas’. Pero puede suceder que nuestro in-genio colectivo descubra en el futuro otros medios de resolver los conflictos en las relaciones del trabajo que sean distintos de los que actualmente existen.” De ahí que se sugiriese la omisión en la Constitución a formularse de toda alusión a la huelga. La Nueva Constitución de Puerto Rico, supra, loe. cit.
Del otro lado, el Art. 23-4 de la Declaración Universal de Derechos del Hombre, Departamento de Información Pú-blica de las Naciones Unidas, Lake Success, 1949, documento que afectó considerablemente la estructuración de nuestra Carta de Derechos, disponía:
“Toda persona tiene derecho a fundar sindicatos y a sin-dicarse para la defensa de sus intereses.”
Las manifestaciones de la Declaración Universal sobre los derechos del trabajo habían generado ya disposiciones aná-logas en constituciones inmediatamente anteriores a la de Puerto Rico. Peaslee, Constitutions of Nations, ed. de 1950; Herrero y Miñón, Nacionalismo y Constitucionalismo, 1971, pág. 404. La tesis de la Declaración Universal hallaba tam-bién fuerte eco en el movimiento obrero puertorriqueño, según se desprende de las propuestas que sobre el particular se hicieron en la Asamblea Constituyente.
El sector que resultaría ser el mayoritario en la Asam-blea Constituyente acudió a la elección de delegados a la Con-*444vención con el compromiso programático de encararse al problema en la Constitución y expresar al menos el grado de reconocimiento correspondiente a las actividades concertadas de los trabajadores. Se afirmó en el programa aprobado al efecto a principios de agosto de 1951:
“6. Los trabajadores tendrán específicamente los siguientes derechos:
“c) A organizarse libremente;
“d) A contratar colectivamente a través de represen-tantes de su libre selección. Los convenios colectivos quedarán investidos del interés público;
“e) A llevar a cabo actividades concertadas para pro-mover su bienestar en las relaciones con sus patronos.” El Mundo, vol. XXXII, Núm. 14, 461 (11 de agosto de 1951).
Se mantuvo cierta flexibilidad, no obstante, al advertirse que el programa no se encaminaba a hacer “una relación en de-talle de las disposiciones que deberá contener la Constitu-ción.” No se excluía así en estos casos la protección de la salud y el bienestar del pueblo mediante el uso del poder de policía u otros medios, pero la evidencia histórica disponible no revela que se hubiera hallado para entonces un modo generalmente aceptable de armonizar los intereses en con-flicto.
La posición en la Asamblea Constituyente de un impor-tante sector minoritario fue mucho más tajante y abarca-dora. En las Proposiciones Núms. 20 y 94 radicadas ante la Asamblea, el liderato de este grupo, encabezado por don Lino Padrón Rivera, don Antonio Reyes Delgado y otros, favore-ció que la Constitución incluyese el siguiente lenguaje:
“Se reconoce el derecho de los obreros a la huelga y al pi-quete ordenado. También se reconoce a los trabajadores el derecho a contratar colectivamente, y la ley regulará las for-malidades de dichos contratos. Toda estipulación que implique renuncia o limitación de alguno de los derechos aquí establecidos será nula e inexistente.”
*445No se distinguía entre los trabajadores privados y públicos.
En la Proposición Núm. 54 del señor Paz Gránela, líder obrero, se reconocía igualmente “el derecho a la huelga pací-fica y demás actividades concertadas. ...” y en la Núm. 61, de los líderes sindicales, señores Alberto Sánchez y A. M. Candelario Arce, se consignaba, como en la Constitución francesa, el derecho de los trabajadores “a que se les garan-tice el derecho a la huelga y al piquete pacíficamente [síc], según reglamentación de ley....”
El liderato del otro importante núcleo minoritario en la Asamblea formuló a su vez distintas propuestas. La Propo-sición Núm. 103, suscrita por don Luis A. Ferré, don Miguel A. García Méndez y otros, disponía que “Nada de lo contenido en esta Constitución será interpretado en el sentido de limitar la facultad de la Asamblea Legislativa para decre-tar leyes para la protección de la vida, salud y seguridad de empleados y obreros.” (See. 8.) En la Proposición Núm. 312 de los señores Ferré, García Méndez, Iriarte, Gelpí y Park-hurst se reconoció (see. 3) “. . . el derecho a las huelgas pací-ficas y ordenadas como medio de defensa de los trabajadores y empleados, así como a los patronos el derecho al paro de sus negocios en defensa de sus intereses.”, pero se condiciona-ban estos derechos mediante un procedimiento de ventilar querellas ante la Junta de Relaciones del Trabajo (sees. 8 y 14). Poco más tarde se consolidaron los diferentes criterios dentro de este grupo y se produjo una Proposición Conjunta, la Núm. 313, en que se trataba separadamente el problema de los empleados públicos, expresándose que “Los empleados públicos tendrán el derecho de elevar quejas y agravios al gobierno y sus organismos mediante representantes de su propia selección.” (I, 4.)
La propuesta del Presidente de la Comisión sobre la Carta de Derechos se encaminó claramente a intentar obtener un consenso entre puntos de vista tan encontrados. Su Propo-sición, la Núm. 272, disponía:
*446“Sec. 12. Se reconoce el derecho de todo trabajador a es-coger su ocupación libremente y a renunciar a ella. . . . Los trabajadores en empresas particulares o en empresas de carác-ter particular explotadas por el Gobierno, sus corporaciones o agencias, tendrán derecho a organizarse, a llevar a cabo conve-nios colectivos a través de representantes de su propia selec-ción y determinar por acuerdo con sus patronos las condiciones de su empleo. Los empleados públicos tendrán derecho a formu-lar a través de representantes de su propia selección y ante las autoridades correspondientes, recomendaciones o agravios rela-tivos a su trabajo.
“Sec. 13. La enumeración de derechos que antecede no se entenderá en forma restrictiva ni supone la exclusión de otros derechos pertenecientes al pueblo en una democracia y no men-cionados específicamente. Las disposiciones de esta Constitución no se interpretarán en forma que tiendan a restringir la facul-tad del pueblo para promulgar leyes en protección de la vida, la salud y la seguridad del pueblo de Puerto Rico.”
No se produjo el consenso totalmente sobre esta base. Hubo que hacer a todas luces referencia específica, aunque parcial, al derecho a la huelga. La Comisión recomendó a tal fin que la Constitución afirmase que “. . . En sus relaciones con sus propios patronos los trabajadores de empresas y ne-gocios privados y de agencias o instrumentalidades del Go-bierno que operen como empresas o negocios privados, ten-drán el derecho a organizarse, a ir a la huelga, a establecer piquetes y a efectuar otras actividades concertadas legales para negociar colectivamente a través de representantes de su propia selección y para hacer cumplir sus convenios.” 4 Diario de Sesiones de la Convención Constituyente 2573. El informe no incluía entonces el segundo párrafo de la actual Sec. 18 del Art. II, pero retenía la sección 13, antes citada, de la referida Proposición Núm. 272, encaminada a proteger la salud y la seguridad del pueblo de Puerto Rico en todo caso.
De este modo fue que se sentaron las bases para obtener la conformidad de los defensores de posiciones tan disímiles como los que abogaban de una parte por el reconocimiento *447incondicional del derecho a la huelga de todos los trabaja-dores, privados y públicos, y los que preferían la omisión de toda referencia al tema en la Constitución o la consignación, a lo más, del derecho de los trabajadores públicos a elevar quejas y agravios al gobierno. Las claves del acuerdo fueron cuatro, a la luz del récord: se abstuvo la Asamblea Consti-tuyente de consagrar el derecho a la huelga de los trabaja-dores en el sector público, dejándose este asunto al arbitrio de la Asamblea Legislativa, sujeto a determinadas limita-ciones constitucionales que afectan la acción de ésta; se re-conoció el derecho a la huelga de “los trabajadores de em-presas, negocios y patronos privados y de agencias o instru-mentalidades del gobierno que funcionen como empresas o negocios privados”; dicho reconocimiento fue cabal, a un grado no alcanzado en la legislación de entonces, supeditán-dose tan solo, como se diría en el segundo párrafo de la See. 18, a “la facultad de la Asamblea Legislativa de aprobar leyes para casos de grave emergencia cuando estén clara-mente en peligro la salud o la seguridad públicas, o los servi-cios públicos esenciales”; y, por último, mediante dicho mismo lenguaje, se le extendió sensatamente a la sociedad la pro-tección necesaria contra huelgas que afectasen los intereses comunales básicos.
Es incorrecto, por tanto, estimar que el propósito de la Sec. 18 fue simplemente consagrar los derechos de los trabajadores, vigentes al momento de aprobarse la Constitución. Su historial, como hemos visto, apunta a una conclusión distinta. Para armonizar los puntos de vista en conflicto existentes en aquella época hubo que lograr una base de acuerdo diferente. Se presume, en adición, que las constituciones se aprueban para perdurar, para responder a realidades cambiantes y no para perpetuar meramente el status quo. Las constituciones, distinto a las fotografías, no apresan un instante en el tiempo. Véanse: Fernández, Demetrio, El Ordenamiento y la Problemática de la Negociación Colectiva *448en él Sector Publico, 42 Rev. Jur. U.P.R. 7, 15-16 (1973); Markus, Richard W., La Negociación Colectiva en las Cor-poraciones Públicas y él Fondo del Seguro del Estado, mimeo, 1974, págs. 18,22.
II
Examinemos ahora los criterios para determinar qué es una instrumentalidad del gobierno que funciona como una empresa o negocio privado, dentro del sentido de estos términos en la Sec. 18 del Art. II de nuestra Constitución, y las circunstancias en que opera el párrafo in fine de dicha sección. Resulta de lo discutido en la primera parte de esta opinión que la Ley de Relaciones del Trabajo de Puerto Rico, Ley Núm. 130 de 8 de mayo de 1945, según enmendada, no ofrece los verdaderos criterios para resolver la cuestión.(3) Esta legislación es de indudable interés para esta investigación, ya que la semántica de la Sec. 18 deriva de ella, pero no es decisiva, pues su contenido se forja, como hemos visto, al calor del choque de otros intereses en juego. Aun así, valga recordar que en la definición de “instrumentalidades corporativas” que se produce originalmente en el Art. 2(13) de la Ley Núm. 130 se mencionó específicamente al entonces Servicio de Acueductos y Alcantarillados, junto a la Autoridad de Fuentes Fluviales y “empresas similares que se establezcan en el futuro.” Hubo cambios posteriores en la ley (4) y aun se eliminó en 1946 la referencia a Acueductos, por la posibilidad de su ingreso posterior al Servicio por Oposición, pero se incluyó entre las “instrumentalidades corporativas” a “aquellas otras agencias del Gobierno que se dedican o pueden dedicarse en el futuro a negocios lucrativos o a actividades que tengan por objeto un beneficio pecuniario.” 29 L.P.R.A. *449sec. 63(11). Este término fue objeto de interpretación por este Tribunal dos años antes de aprobarse la Constitución de Puerto Rico. En Junta Rel. Trabajo v. Junta del Muelle, 71 D.P.R. 154, 159 (1950) (Snyder), se afirmó:
“Debe recordarse que en el artículo 2(11) la Legislatura empleó los términos ‘negocio lucrativo’ y ‘beneficio pecuniario’ en un sentido especial. Obviamente, no quiso decir que las ga-nancias debían redundar en beneficio personal de alguien. . . . Más bien creemos que la Legislatura quiso distinguir entre los servicios tradicionales que se prestan al público por el gobierno, tales como sanidad, policía, bomberos, o escuelas, donde los beneficiarios pagan poco o nada, en contraste con servicios tales como transportación, electricidad y acueductos donde el consumidor está supuesto a pagar sustancialmente lo que vale el servicio, no obstante ser de naturaleza pública.” (Bastardillas nuestras.)
Aun de sostenerse, por tanto, equivocadamente, que nuestra Constitución es enteramente estática e inmune al cambio social, es inescapable la conclusión que la Sec. 18 ampara a los trabajadores de la Autoridad de Acueductos. Recuérdese, además, que en los debates que ocurren en la Convención Constituyente se menciona específicamente a la Autoridad de Acueductos como ejemplo de una agencia que funcionaba como una empresa privada. 3 Diario de Sesiones de la Con-vención Constituyente 1612.
La labor a que nos enfrentamos, sin embargo, es más com-pleja. La Asamblea Constituyente no se limitó en la Sec. 18 a elevar a rango constitucional un estado de ley existente, a momificarlo y encomendarle regir por décadas, con su ter-minología y objetivos antiguos, este dinámico campo. Exami-nemos los debates.
Los debates sobre este particular deben estudiarse a la luz de la experiencia relativamente corta de Puerto Rico y Estados Unidos, en atender, para el tiempo en que se aprueba la Constitución del Estado Libre Asociado, los complicados problemas que plantea la negociación colectiva en el sector *450público. Aunque en Puerto Rico se da desde antes — ocurren huelgas en el sector público desde 1945 (5) — el primer paso significativo en Estados Unidos en el campo de la negocia-ción colectiva pública ocurre en 1954. Sullivan, D. P., Public Employee Law, Cincinnati, 1969, sec. 15.1. En 1958 hubo tan solo en todo Estados Unidos quince huelgas en el sector pú-blico, que envolvieron a 1,720 empleados. Es desde dicha fecha que comienza a ampliarse significativamente el nú-mero e importancia de las huelgas en Estados Unidos hasta alcanzar grandes proporciones en esta década. Smith, Edwards and Clark, Jr., Labor Relations Law in the Public Sector, The Bobbs-Merrill Co., Inc., 1974, págs. 655-656. Para la comparación entre Estados Unidos y Puerto Rico, véase el Informe de la Comisión del Gobernador para Estu-diar Relaciones del Trabajo en el Servicio Público en Puerto Rico (“el Informe Helfeld”), 1975, vol. 1, págs. 26-27. La literatura sobre estos temas era también muy escasa. Es irra-zonable por tales motivos requerirle a la discusión habida la exposición de los términos utilizados con tal claridad que per-mitiese sin dificultades la solución de la multitud de proble-mas de interpretación que pudiesen surgir en el futuro. Las constituciones, como los ríos, son siempre las mismas y siem-pre cambian. Las constituciones de envase cerrado, las ex-cesivamente pormenorizantes, las de términos inflexibles y rígidos, rara vez perduran.
La conclusión central que se deriva del estudio cuidadoso de los debates sobre la Sec. 18 es que no existe un solo criterio para determinar cuándo una agencia o instrumentalidad del gobierno funciona o no como una empresa o negocio privado y goza o no en consecuencia del derecho a la huelga.
Algunos delegados entendían, por ejemplo, que el dato significativo es si los empleados de la agencia concernida per-*451tenecen o no al servicio civil. 3 Diario de Sesiones de la Con-vención Constituyente 1612 y ss. El presidente de la Comisión de Derechos Civiles corrigió esta impresión, afirmando: . . En primer lugar el que estén gobernados por un sistema de servicio civil es uno de los indicios significativos, básicos de si o no están funcionando fuera del ámbito de empresas pri-vadas. . . .” Ibid., 1615. Luego reiteró: . . Lo que se está estableciendo es no meramente que [basta] con entrar en el servicio civil sino que el servicio civil es uno de los ingredien-tes importantísimos en la calibración de qué es la situación que se produce_” Ibid., 1616.
Otro criterio formulado fue si por cuestión de la natura-leza intrínseca de los servicios envueltos éstos nunca han sido prestados por la empresa privada. Expresó el Lie. Gutiérrez Franqui, en diálogo con el Lie. Luis Negrón López:
“. . . ¿si no podríamos llegar al acuerdo de que esto quiere decir: si una agencia presta servicios de la naturaleza del cuerpo de policía, que por su naturaleza intrínseca, nunca han sido prestados por empresas privadas, si ése fuera la clase de servicio y la naturaleza de la empresa, por esa única razón quedarían fuera del concepto; si por otro lado, si los trabaja-dores, aunque fuera vendiendo pan, estuvieran trabajando para una empresa del gobierno, y sus empleados recibieren sus con-diciones de trabajo y sus salarios por disposición de una ley de servicio civil, también eso solo sería suficiente para sacarle de la categoría? O sea, que tanto cuando la naturaleza intrínseca del servicio los coloca como uno que nunca ha sido objeto de servicio o empresa privada, como cuando los empleados estén so-metidos a la disposición de una ley de servicio civil, se entenderá que no es una empresa del gobierno de la naturaleza o funcio-nando como una empresa privada.” Ibid., 1620.
El debate no determinó definitivamente la totalidad de los criterios para precisar el significado de la frase “agencias o instrumentalidades del gobierno que funcionen como em-presas o negocios privados.” Puede afirmarse que la inten-ción de la Convención Constituyente fue que los dos criterios mencionados deben tomarse en consideración y que ambos *452son de vital importancia para la definición de los términos que nos ocupan. El historial de la disposición concernida en modo alguno sostiene la conclusión, sin embargo, que éstos son los únicos factores determinantes del significado de la cláusula constitucional bajo examen. Antes de enumerar otros factores que también deben ser objeto de análisis, aclaremos, no obstante, el rol que juega dentro del plan constitucional la esencialidad o no del servicio a prestarse.
El récord sobre este particular es absolutamente claro. La esencialidad del servicio no es determinante para resolver si un grupo de trabajadores tiene derecho a la huelga, pero indispensable para determinar las limitaciones que pueden imponérsele a dicho derecho. En la primera parte de esta opinión se esbozan ya las razones para esta conclusión, pero acudamos a los debates. De éstos se desprende prístinamente que el párrafo m fine de la Sec. 18 se insertó en la Constitución para proveerle a la comunidad en casos de grave emergencia la necesaria protección a su salud, a la seguridad pública y a los servicios públicos esenciales y no para servir de criterio para el disfrute o no del derecho a la huelga.
El párrafo in fine de la Sec. 18 se incluye al final de los debates, después de aprobarse en segunda lectura dicha sec-ción, cuando a varios delegados les asaltaron dudas sobre el efecto de lo realizado hasta entonces. En moción de recon-sideración se propuso entonces añadirle el siguiente lenguaje al primer párrafo de la Sec. 18:
“Nada de lo aquí contenido menoscabará el derecho de la Asamblea Legislativa de Puerto Rico de aprobar leyes para casos de emergencia en que se ponga en peligro la salud, la seguridad o el bienestar públicos.” 3 Diario de Sesiones de la Convención Constituyente 2264.
El portavoz de la mayoría explicó la enmienda, expresan-do que la Sec. 18, según aprobada en segunda lectura, les ex-tendía el derecho de huelga “sin limitación [a] trabajadores en empresas esencialmente necesarias para la vida de la co-*453munidad cuya suspensión sin reglamentación o ilimitada podría perjudicar seriamente la salud del pueblo ... la salud pública ... y ... el bienestar de la comunidad en general_” Ibid., 2266. En vista del delicado balance de fuerzas que representaba la Sec. 18, el referido portavoz tuvo cuidado en aclarar previamente, no obstante, que no se estaba debili-tando el reconocimiento del derecho a la huelga consignado en el primer párrafo de la sección. Expresó al efecto:
“El único propósito que persigue la enmienda es aclarar que las disposiciones anteriores sobre el derecho a ir a la huelga, a establecer piquetes y celebrar otras actividades legales concer-tadas ... no menoscabarán el derecho que consideramos in-herente del Estado ... de proteger la salud, la seguridad y el bienestar general de los ciudadanos cuando éstos . . . puedan ser puestos en peligro inminente....
“. . . esta disposición en forma alguna, podría limitar ac-tividad de huelga o de piquete alguno, por poderoso, por fuerte, por extenso que sea, excepto en el momento en que, según el caso de emergencia fuere determinado por el poder legislativo, pueda la situación convertirse en una amenaza, para la salud, la seguridad o el bienestar del público en general.” Ibid., 2265.
La enmienda propuesta preocupó a un grupo de dele-gados, inquiriendo don Lino Padrón Rivera:
“. • • ¿Entiende el compañero que una huelga es una emer-gencia? ....” Ibid., 2266
El portavoz de la mayoría, Lie. Víctor Gutiérrez Fran-qui, contestó:
“No, no, no, la emergencia, la situación de emergencia es lo que puede surgir como resultado de una huelga y dentro de las normas que para describir una emergencia adopte la Asam-blea Legislativa. Una huelga por sí sola, no es una emergencia dentro del sentido de esta enmienda.” Loe. cit.
Esta explicación a solas no satisfizo al sector dirigido por el Sr. Padrón Rivera, proponiéndose entonces la siguiente enmienda a la enmienda:
*454“Las disposiciones de esta sección no menoscabarán la auto-ridad de la Asamblea Legislativa, para dictar leyes para, en caso de grave emergencia y cuando estuviesen en inminente peligro, proteger la salud, la seguridad y el bienestar público.” Loe. cit. (Bastardillas nuestras.)
La adición de los términos en bastardillas se estimó insufi-ciente, sin embargo, por miembros del propio sector mayori-tario. Un líder de este sector se manifestó en la siguiente forma:
“Yo tengo la preocupación que tiene el compañero Reyes Delgado, pero a mí no me satisface la palabra inminente. Me parece que debe ser algo más fuerte que inminente.
Me parece que debe ser algo equivalente a lo que la juris-prudencia constitucional norteamericana ha cualificado como clear and present danger. No me parece que un daño inminente debe ser suficiente; debe ser un daño efectivo, actual, existente. Creo, además, Sr. Presidente, que el término ‘bienestar general’ es un término demasiado lato y, además, es una palabra que crece y crece y crece más todos los días. . . .” Ibid., 2267.
Sugirió a continuación el orador que se sustituyese el vocablo “inminente” por “claramente” y que en vez de al “bienestar general” se refiriese a “los servicios públicos esenciales.” Loe. cit. Esta fue la base de la transacción final y la pro-puesta que pasó a constituir el párrafo in fine de la Sec. 18 del Art. II. Como se ve, dicho párrafo representa el funda-mento constitucional específico para brindarle amparo a la comunidad contra huelgas y otras actividades concertadas que creen graves emergencias y pongan en peligro la salud o la seguridad públicas o los servicios públicos esenciales. La esencialidad de un servicio público puede utilizarse para in-vocar dicho párrafo en los casos a que se refiere, pero no es piedra de toque para decidir qué trabajadores públicos dis-frutan o no del derecho a la huelga. Es interesante señalar que hoy día se critica severamente el criterio de la esenciali-dad del servicio como base para distinguir entre huelgas le-gítimas e ilegítimas. Smith, Edwards and Clark, Jr., Labor *455Relations Law in the Public Sector, The Bobbs-Merrill Co., Ine., 1974, págs. 685-686. Véase: Howlett, The Right to Strike in the Public Sector, 53 Chi. B. Rec. 108 (1971).
Los debates, en resumen, aportan dos criterios que pueden considerarse, junto a muchos otros, para resolver cuándo es que una agencia del gobierno funciona como una empresa privada y eliminan uno. Del lenguaje en sí de la Sec. 18, de las circunstancias de su formulación, de su propósito, de su glosa, de las realidades a que sirve y en que opera, pueden derivarse otros criterios. El Informe Helfeld (vol. 1, pág. 21) sugiere acertadamente varios factores que deben tomarse en consideración, entre ellos: si los empleados de la agencia concernida están cubiertos por la Ley de Personal del Estado Libre Asociado; si los servicios prestados por la agencia, por su naturaleza intrínseca, nunca han sido prestados por la empresa privada; si la agencia está capacitada para funcionar como una empresa o negocio privado; si la agencia de hecho funciona como una empresa o negocio privado; el grado de autonomía fiscal de que disfrute la agencia; el grado de autonomía administrativa de que goce; si se cobra o no un precio o tarifas por el servicio rendido (precio que debe ser básicamente equivalente al valor del servicio); si los poderes y facultades concedidos en la ley orgánica de la agencia la asemejan fundamentalmente a una empresa privada; y si la agencia tiene o no la capacidad para dedicarse en el futuro a negocios lucrativos o a actividades que tengan por objeto un beneficio pecuniario. A estos criterios pueden añadirse otros, sin pretender agotar la lista: la estructura en sí de la entidad; la facultad de la agencia para demandar y ser demandada ilimitadamente; el poder de obtener fondos propios en el mercado general de valores a base de su récord económico f sin empeñar el crédito del Estado Libre Asociado; la facultad de adquirir y administrar propiedades sin la intervención del Estado; el punto hasta donde el reconocimiento a los trabajadores de la agencia de los derechos a que *456se refiere el primer párrafo de la Sec. 18 concuerda o no con el esquema constitucional.
Ningún criterio es determinante por sí solo del problema que nos ocupa. Debemos examinar en cada caso la conjunción de factores existentes para a su luz resolver si la agencia con-cernida funciona o no como un negocio privado en el sentido constitucional. Es esta cuestión la que debemos analizar ahora.
III
Los empleados de la Autoridad de Acueductos y Alcantarillados no pertenecen desde 1961 a la Ley de Personal del Estado Libre Asociado. La agencia goza de extraordinaria autonomía fiscal y administrativa. Su estructura, así como sus poderes y facultades, la asemejan fundamentalmente a una empresa privada. La Autoridad es “un cuerpo corporativo . . . una corporación pública e instrumentalidad gubernamental autónoma del Estado Libre Asociado. . . .” 22 L.P.R.A. see. 142. Posee una estructura análoga a la de una corporación privada, con su Junta de Gobierno y su personal ejecutivo responsable a la Junta. 22 L.P.R.A. see. 143. Goza de sucesión perpetua. Puede demandar y ser demandada, aunque con ciertas restricciones, pero no tan amplias como las que protegen al Estado. Puede contratar libremente; adquirir y disponer de bienes raíces; “tener completo dominio de sus propiedades y actividades”; “tomar dinero a préstamo y emitir bonos de renta para cualesquiera de sus fines corporativos. ...” Los bonos y otra evidencia de deuda que emite la Autoridad no empeñan el crédito o el poder dé imponer tributos del Estado Libre Asociado. 22 L.P.R.A. see. 144. La Autoridad cobra por los servicios que rinde y, como se trata de bonos de renta, debe cobrar sustancialmente lo que éstos valen para permitir, como en el caso de un financiamiento privado análogo, la amortización adecuada de la deuda. 22 L.P.R.A. sees. 144 (i) y 152. La Autoridad puede incuestiona-*457blemente dedicarse a actividades que tengan por objeto “un beneficio pecuniario”, dentro del significado de esta frase se-gún nuestra decisión en Junta Rel. Trabajo v. Junta del Muelle, supra. La Autoridad de Acueductos y Alcantarillados está indudablemente capacitada como una empresa o negocio privado y de hecho funciona como tal.
Del otro lado puede afirmarse que los servicios que rinde la Autoridad se han prestado normalmente por el Estado en Puerto Rico. Hubo una pequeña excepción y es discutible si su prestación por una agencia del Estado se debe más a nues-tras circunstancias históricas que a la naturaleza intrínseca del negocio — véase la situación contraria prevaleciente en algunas otras jurisdicciones: N.L.R.B. v. El Dorado Water Co., 195 F.2d 950 (6th Cir. 1952) y Twin Falls Canal Company, 29 L.R.M.M. 1277 (1952) — pero aun bajo la hipótesis de que se debiese a la naturaleza intrínseca del negocio y de que no se hubiese conocido excepción a la prestación guberna-mental de este servicio en nuestro medio, este criterio no basta de por sí para anular la impresionante combinación de factores que apunta a la conclusión de que la Autoridad de Acueductos funciona como una empresa o negocio privado dentro del significado de la Sec. 18. Aunque no se trata en estos casos de un mero contaje mecánico de factores y hay algunos a los que deberá asignárseles mayor importancia que a otros, la balanza en esta ocasión se inclina demasiado pesa-damente a favor de la conclusión de que la Sec. 18 ampara a los trabajadores de la Autoridad de Acueductos y Alcantari-llados y les reconoce el derecho a la huelga, bajo las limita-ciones que en dicha disposición se establecen.
IV
Procede a continuación determinar si la Ley Núm. 142 de 30 de junio de 1961, 29 L.P.R.A. see. 481 y ss., es consti-tucional. Su Art. 16, 29 L.P.R.A. see. 496, prohíbe a priori la huelga, haya o no surgido una grave emergencia que ponga *458en claro peligro la salud o la seguridad públicas o los servi-cios públicos esenciales. La Ley se aplica únicamente, además, a los empleados de la Autoridad de Acueductos y Alcantari-llados y de la Autoridad de Comunicaciones. Markus, La Ne-gociación Colectiva en las Corporaciones Publicas y el Fondo del Seguro del Estado, mimeo. 1974, pág. 126 y ss.
La prohibición absoluta de la huelga que contiene la Ley Núm. 142 se funda en la premisa que los empleados a que se refiere no poseen el derecho a la huelga bajo las disposiciones del primer párrafo de la Sec. 18 del Art. II de la Constitución del Estado Libre Asociado. Según se demuestra en las partes anteriores de esta opinión, tal premisa es incorrecta respecto a los empleados de la Autoridad de Acueductos.(6) El derecho a la huelga de los trabajadores de negocios privados o de agencias del gobierno que funcionen como negocios privados no está sujeto a prohibición previa e incondicional bajo las disposiciones de nuestra Constitución. A lo que está sujeto es a amplísima reglamentación — tan amplia como lo requiera el interés público — en “casos de grave emergencia cuando estén claramente en peligro la salud o la seguridad públicas, o los servicios públicos esenciales.” La Ley Núm. 142 se redactó simplemente sobre una base teórica errónea y esto basta para viciarla de inconstitucionalidad en su aplicación a este caso, sin que tengamos que considerar los serios problemas de igual protección de las leyes que suscita la negación del derecho a la huelga a los trabajadores de la Autoridad de Acueductos y su reconocimiento a los trabajadores de otras agencias del gobierno de estructura y características análogas.
La determinación que hacemos sobre la anticonstituciona-lidad de la Ley Núm. 142 no le niega en modo alguno al pueblo de Puerto Rico los recursos a que tiene derecho bajo *459el segundo párrafo de la Sec. 18 del Art. II de la Constitu-ción para protegerse contra huelgas paralizantes de los ser-vicios públicos esenciales. Dicha protección es enteramente alcanzable, pero por los caminos que la Constitución permite, que son anchos. Lo sucedido con la Ley Núm. 142 fue simple-mente que representa la ruta equivocada. Contrasta dramá-ticamente en este sentido la filosofía de la Ley Núm. 142 con la de la Núm. 11 de 22 de mayo de 1965. Esta última ley se aprobó específicamente, según se expresa en su Exposición de Motivos, “para dar efectividad a la facultad constitucional que tiene la Asamblea Legislativa de aprobar leyes para casos de grave emergencia, cuando estén claramente en peligro la salud o seguridad públicas, o los servicios públicos esenciales según prevé la Sec. 18 de la Carta de Derechos de la Consti-tución del Estado Libre Asociado de Puerto Rico.” La Ley de Injunction General, la Núm. 50 de 4 de agosto de 1947, 29 L.P.R.A. sec. 101 et seq., ofrece otra ruta. El párrafo in fine de la Sec. 18 de tal Art. II de la Constitución permite, en adición, otros medios para la debida protección del interés público.
Nuestra Constitución permite, por tanto, lograr un justo equilibrio entre los intereses de la comunidad y los de los trabajadores. Se protege el derecho a la huelga, pero este derecho no puede esgrimirse para crear situaciones de emer-gencia que amenacen gravemente la salud, la seguridad o los servicios esenciales de este pueblo.
La determinación de que la Ley Núm. 142 es anticonstitu-cional tampoco resuelve necesariamente este pleito en su fondo, ya que toda revisión se da contra la sentencia y no contra sus fundamentos. Nos toca, por tanto, examinar por último la validez del injunction dictado.
V
El auto de injunction expedido contra la unión recurrente fue a nuestro juicio emitido debidamente por con-*460currir en este caso los requisitos dispuestos en el Art. 5 de la Ley Núm. 50 de 4 de agosto de 1947 (29 L.P.R.A. sec. 101 et seq.). La violencia o el sabotaje como arma de coacción directa o indirecta de cualquier sector en una disputa obrero patronal no tiene cabida en nuestra sociedad por confligir con el principio básico de convivencia social pacífica que pre-supone el ejercicio de cualquier derecho bajo nuestra Consti-tución. Cuando la naturaleza, magnitud e intensidad del con-flicto cobra las dimensiones que distinguió el caso de autos, los tribunales no pueden hacer abstracción de tal realidad y adoptar pronunciamientos y posiciones que destruyan las as-piraciones legítimas de un pueblo que adoptó como norma de excelencia el reconocer y proveer en todo conflicto un equili-brio moderador y justiciero entre los derechos legítimos y ra-zonables de cualesquiera de sus miembros, ya sea actuando en su carácter individual o concertadamente y los justos re-clamos de seguridad, paz y salud del propio pueblo que reco-noce y protege los derechos de sus integrantes. Cf. El Impartial, Inc. v. Brotherhood, etc., 82 D.P.R. 164 (1961).

Se confirmará en consecuencia la resolución dictada.

El Juez Asociado Señor Rigau concurre con el resultado de la opinión del Tribunal en tanto en cuanto éste decide que las resoluciones recurridas deben sostenerse. El Juez Rigau radicará un voto separado.

 Mediante moción suscrita el 26 de diciembre de 1974, la parte re-currente nos informó que “. . . no existe controversia alguna con respecto a los hechos.”


 Tomamos conocimiento judicial de la Orden Ejecutiva y Proclama emitida el 28 de noviembre de 1974 (Boletín Administrativo Núm. 3017), que en lo pertinente expresa:
“Por cuanto: Debido a los actos de sabotaje llevados a cabo en el conflicto laboral entre la Unión Independiente Auténtica de los empleados de la Autoridad de Acueductos y Alcantarillados de Puerto Rico y dicha corporación pública, existe un estado de emergencia doméstica en la Isla de Puerto Rico;
“Por cuanto: El incumplimiento y desobediencia de la ley, desórdenes y la pérdida, sabotaje y destrucción de propiedad pública han alcanzado una etapa de extrema preocupación para el Gobierno y el Pueblo de Puerto Rico;
“Por cuanto: Existe un grave e inminente peligro de que ello con-tinúe y se extienda a proporciones de mayor magnitud;
“Por cuanto: La protección de vida y propiedad restauración y man-tenimiento de la ley y el orden sobrepasa la capacidad de las autoridades civiles y de las fuerzas del orden público disponibles a la Policía de Puerto Rico en este momento; ....”


Para un estudio a fondo de esta legislación, véase: Fernández, Demetrio, La Junta de Relaciones del Trabajo de Puerto Rico, mimeo., 1974, pág. 38 y ss.


 Véase la Ley Núm. 6 de 7 de marzo de 1946.


 Galvin, Miles E., Collective Bargaining in the Public Sector in Puerto Rico, tesis doctoral en maquinilla, s. f., Univ. de Wisconsin, pág. 342 y ss.


No nos toca expresarnos aquí sobre la situación de los empleados de la Autoridad de Comunicaciones bajo esta ley.